Citation Nr: 1421408	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2010 rating decision of the VA Regional Office (RO) in Oakland, California that denied entitlement to special monthly compensation based on the need for aid and attendance and/or housebound benefits.

The Veteran requested and was scheduled for a videoconference hearing before a Member of the Board in November 2013 but failed to report.  No reason is of record for his failure to appear. 

This case was remanded for further development by Board decision in December 2013.

[This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).]


FINDINGS OF FACT

1.  The Veteran is service connected for a depressive reaction, anxiety with psychosomatic features, posttraumatic stress disorder, tension headaches and irritable bowel syndrome, rated 100 percent disabling, and for hemorrhoids, rated as noncompensably disabling.

2.  The Veteran is not a patient in a nursing home because of a service connected mental or physical incapacity and does not require the daily assistance of another person to perform the activities of daily living or to protect himself from the dangers of his environment as a result of his service connected disorders. 

3.  The Veteran is not substantially confined to his home or immediate premises by reason of his service connected disabilities that are reasonably certain to remain throughout his lifetime.



CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another or being housebound have not been met. 38 U.S.C.A. §§ 1114, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or being permanently housebound.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete the claim.  .

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording a VA examination.  The Veteran was scheduled for a hearing before a Member of the Board in November 2013 but did not report.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) (2013). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a).  

A finding that a veteran is "bedridden" will provide a proper basis for the determination.  Bedridden is that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.  


Factual Background

Service connection is in effect for depressive reaction, anxiety with psychosomatic features, posttraumatic stress disorder, tension headaches and irritable bowel syndrome, rated 100 percent disabling: and for hemorrhoids, rated noncompensably disabling. 

The Veteran was afforded an examination for regular aid and attendance in April 2010.  It was noted that nonservice connected back pain restricted his activities and that he had poor flexibility as a result thereof.  The health assessment indicated that he could feed himself, was not confined to bed, not legally blind, did not require nursing home care, and could manage his own financial affairs.  The Veteran stated that he sometimes needed help in bathing and hygiene when his back hurt and needed help in sorting/preparing weekly pill regimen.  It was noted that he used a cane for walking.

VA mental health outpatient records dating from 2011 through 2013 reflect that the appellant received regular follow-up for symptoms associated with PTSD that included nightmares, startle reaction, anxiety and depression.  It was shown throughout this period that he continued to talk about his experiences in Korea and that this made him sad.  He expressed concerns about his being reclusive and withdrawn as well as medical issues related to his nonservice connected hypertension and diabetes.  He said that he had difficulty bathing due to concerns about falling.  It was noted that his wife had died in December 2010 and that he lived alone in an apartment.

The appellant was observed to be alert and oriented at all times with no evidence of a thought disorder with intact insight and judgment.  He was adequately groomed and dressed and denied suicidal and homicidal ideation.  The Veteran was described as personable, and generally talkative and agreeable until recalling military experience and past struggles and losses.  It was reported that he stressed how independent he was, although a caregiver came in three times a week for three hours.  The Veteran related that he utilized neighbors and friends to assist with shopping and errands, and identified his pastor, his VA psychiatrist, trustworthy neighbors and friends ,and oldest son as his primary sources of support.  He stated that he was very involved with his church.  The Veteran was noted to utilize a walker, as well as a motorized wheelchair but still driving.  

In August 2011, he stated that he was able to care for himself with some assistance from a home health care worker.  In March 2012 he was ambulating without a walker or cane but expressed some worry about taking care of himself.  In June 2012, he was described as being in a "bright mood" because he had moved in with his son.  In November 2012, he stated that he had been 'kicked out of his son's house' by his daughter-in-law because of perceived disrespect.  The Veteran related in December 2012 that he had just rented a three-bedroom house and the past October and that "I love it".  It was noted that he had some difficulty with "confusion", but had driven to the appointment himself.  He was advised to use AMVETS for transportation.

In January 2013, the Veteran reported difficulty preparing his own meals and was eating poorly.  He said that "sometimes I don't want to even take a bath".  It was noted that had an aide to help him with his activities of daily living six hours a week.  His home health aide was with him and was concerned that he is getting out of breath more often.  She felt that he was confused, not taking his medications, skipping meals and needed more hours of care.  The Veteran stated in a May 2013 clinical entry that he needed a higher level of care than the in-home assistance of two hours; three times a week.  He reported that he sometimes left items on the stove and forgot to turn off the burners. 

In September 2013, a VA activities of daily summary noted that among other things, the Veteran received some assistance in bathing but got clothes from closets and drawers and used fasteners on his own, needed no assistance in using the bathroom, controlled urination and bowel movement completely by himself, and fed himself without assistance.  The appellant presented with a walker and his aide for a 60-minute session in December 2013 stating that "I'm tired".  He reported no particular new stressors.  He presented as alert and oriented with a cheerful demeanor.  Speech and behavior were normal.  Mood was stable and congruent.  Thinking was logical and goal directed.  There was no evidence of a thought disorder, perceptual distortion or hallucinations.  He was not delusional.  That same month, it was reported that the Veteran requested a letter specifying his mental health issues for his veterans' service officer.  It was noted that he was seeking residence in a nursing home.  

The Veteran was afforded VA aid and attendance/housebound examinations in January 2014.  The examiner indicated that the claims folder and medical records were reviewed.  Social background and clinical history were detailed.  Following physical examination, the examiner stated that the Veteran was not permanently bedridden, not currently hospitalized and could travel beyond his domicile.  It was reported that he did not go out much by choice, utilized a rollator but could walk without it for a few paces.  Moderate short-term memory loss was reported.  He could walk without the assistance of another person for up to a few hundred yards, and was unrestricted in his ability to leave his home.  It was reported that he had normal function of the upper and lower extremities.  

Following mental status evaluation, the examiner opined that it was less likely than not that the Veteran met the Veterans Benefit Administration criteria for aid and attendance based on his service-connected psychiatric and hemorrhoid disorders alone.  It was reported that the appellant lived alone and had been doing so for several years, knew his monthly bills and handled his financial affairs, kept regular and frequent medical visits, including numerous counselling sessions, and had a number of nonservice-connected conditions that had contributed to difficulty living on his own.  Recent VA clinical entries were reviewed that showed good psychiatric functioning.

Legal Analysis

Although the Veteran asserts that he is need of aid and assistance due to his service-connected psychiatric disability and hemorrhoids, the clinical evidence of record clearly demonstrates otherwise.  Specifically, while the aid and attendance examinations and VA outpatient records over the years have shown that he requires some assistance with daily activities, the appellant's psychiatric/mental functioning and cognition have been remarkably intact.  Clinical findings dating back to 2010 reflect no untoward psychiatric symptomatology that prevents his performing activities of daily living to any significant extent.  There is no indication that associated headaches and/or irritable bowel syndrome or hemorrhoids have any impact on functionality.  As indicated above, most of his restrictions are the result of nonservice-connected disorders.  As such, the evidence does not establish that the Veteran's service-connected disabilities have led to the need for care or assistance on a regular basis to protect him from hazards or dangers incident to his or her daily environment as envisioned by 38 C.F.R. § 3.352(a).

The only evidence supporting the Veteran's claim are his lay assertions that he is entitled to aid and attendance and is housebound.  However, in view of the detailed evidence and findings reported above reflecting a higher level of functioning, and the absence of documented medical evidence or other indicia to corroborate his contentions, his statements are of minimal probative value.  The claim must be denied because the requisite criteria to support eligibility for aid and attendance and/or being permanently housebound based on service connected disorders are not demonstrated.  The preponderance of the evidence is against the claim.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance or being permanently housebound is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


